DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,126,791; 8,744,941; and 10,346,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 31-36 and 38-50 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (9/13/2021), pgs. 11 of 17 through 16 of 17 with respect to claims 31, 39 and 46 considering 35 U.S.C 101 subject eligibility under the 2019 PEG. The claimed invention as a whole when considered as an ordered combination amount to significantly more than an abstract idea. The claimed invention is deemed eligible.


The closest prior art references listed below.
Khosravani et al., US Patent Application Pub. No. 2009/0292568;
Lewis et al., US Patent Application Pub. No. 2008/0140576;
Stellhorn et al., US Patent Application Pub. No. 2008/0243715; and
Bhogal et al., US Patent Application Pub. No. 2012/0185500.


None of the above cited prior art references teaches a method comprising:
creating, for each scoring request message, an internal message object;
invoking, for each internal message object, a transform service, wherein the transform service determines a message transformation plug-in corresponding to one of the plurality of scoring models;
generating, for each internal message object using a corresponding message transformation plug-in, a parsed transaction data object corresponding to the expected data input format of the corresponding scoring model, wherein the parsed transaction data object includes at least a portion of the transaction data and is added to the internal message object; 
 invoking, for each internal message object subsequent to adding the parsed transaction data object, an execution plan builder, wherein the execution plan builder generates an execution plan for the candidate transaction and adds the execution plan to the internal message object, wherein the execution plan specifies the corresponding scoring model; 

enriching, for each transaction, the transaction data by adding the fraud score to the transaction data; and transmitting, for each transaction, the enriched transaction data to the authorizing third party for making the real-time authorization decision.

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691